


109 HR 5776 IH: To amend the Help America Vote Act of 2002 to establish

U.S. House of Representatives
2006-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5776
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2006
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to establish
		  standards for the distribution of voter registration application forms, and for
		  other purposes.
	
	
		1.Short TitleThis Act may be cited as the Voter
			 Bounty Registration Act of 2006.
		2.Standards for
			 Distribution of Voter Registration Application Forms
			(a)Standards
			 DescribedSubtitle A of title III of the Help America Vote Act of
			 2002 (42 U.S.C. 15481 et seq.) is amended by inserting after section 303 the
			 following new section:
				
					303A.Standards For
				Distribution of Voter Registration Application Forms
						(a)Standards
				Described
							(1)In
				generalAn individual may not distribute a voter registration
				application form for elections for Federal office held in a State if the
				individual—
								(A)is not registered
				to vote in elections for Federal office held in the State;
								(B)has been convicted
				of a felony under any State or Federal law;
								(C)does not sign and
				print legibly the individual’s name on the form; or
								(D)does not provide
				identifying information (including the individual’s name, address, and other
				appropriate contact information, including the name and address of any
				organization which pays the individual directly or indirectly to distribute
				such forms) to the election official to whom the form will be submitted upon
				completion by the applicant.
								(2)Exception for
				unpaid distributionsParagraph (1) does not apply with respect to
				the distribution of a voter registration application form by an individual who
				is not compensated directly or indirectly for the distribution of the
				form.
							(b)Penalties
							(1)Distribution of
				forms by individuals not meeting standardsAny individual who
				distributes a voter registration application form for elections for Federal
				office in a State in violation of subsection (a) shall be guilty of a
				misdemeanor and fined in accordance with title 18, United States Code.
							(2)Employment of
				ineligible individual to distribute formsAny person who employs
				an individual to distribute voter registration application forms for elections
				for Federal office in a State and who knows, or should reasonably be expected
				to know, that the individual does not meet the standards described in
				subsection (a) shall be guilty of a misdemeanor and fined in accordance with
				title 18, United States Code.
							(c)Effective
				DateThis section shall apply with respect to voter registration
				application forms distributed on or after the expiration of the 30-day period
				which begins on the date of the enactment of the Voter Bounty Registration Act
				of
				2006.
						.
			(b)Clerical
			 AmendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 303 the following:
				
					
						Sec. 303A. Standards for distribution of
				voter registration application
				forms.
					
					.
			
